DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Response After Final dated February 24, 2022.  Claims 1-18 are presently pending and are presented for examination.

Reason for allowance

Independent claims 1, 11, 17 and 18 are allowed for the foregoing reasons.

The features of wherein when the difference is not greater than both of a first predetermined error range and a second predetermined error range, the failure diagnostic device determines that the diagnostic target has no failure, the second predetermined error range being greater than the first predetermined error range, wherein when the difference is greater than both of the first predetermined error range and the second predetermined error range, the failure diagnostic device determines that the diagnosis target is a failure, and wherein when the difference is greater than the first predetermined error range but smaller than the second predetermined error range, the failure diagnostic device determines that the result of the simulation and the measured value are insufficient to determine whether the diagnostic target has the failure and provides a proposal for executing an additional operation on the diagnostic target, when considered in view of other claim features renders the claims novel and non-obvious in view of the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Examiner, Art Unit 3669